Dissenting Opinion by
Wright, P. J.:
It is undisputed that appellant’s land was appropriated and that no compensation was received. The Act of 1891, relied upon by the majority, is not a statute of repose which extinguished appellant’s right to recover. It is merely procedural in nature and limited the time within which a petition for the assessment of damages could be filed. That statute has now been repealed by the Eminent Domain Code of 1964. Section 524 of the Code (26 P.S. 1-524) permits a petition for the appointment of viewers to be filed within a period of six years from the date on which the condemnor made or tendered just compensation. Section 302 of the Code (26 P.S. 1-302) makes the provisions of Section 524 applicable to prior condemnations. Since compensation was never paid or tendered by the condemnor in the instant case, I would remand the record to the court below for the appointment of viewers.
Watkins and Cebcone, JJ., join in this dissenting opinion.